UNITES STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date ofearliest event reported):March 29,2010 MET-PRO CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 001-07763 23-1683282 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation or organization) Identification No.) 160 Cassell Road, P.O. Box 144 Harleysville, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 723-6751 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02(e). Compensatory Arrangements of Certain Officers. On March 29, 2010, the Compensation and Management Development Committee of the Board of Directors of Met-Pro Corporation (the “Company”) approved the Met-Pro Corporation fiscal year end 2011 Management Incentive Plan (the “Incentive Plan”).The Incentive Plan is designed to recognize and reward the achievement of financial, business and management goals that are essential to the success of the Company.The Incentive Plans for management are attached to this current report on Form 8-K as exhibits. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 5,2010 MET-PRO CORPORATION By: /s/ Raymond J. De Hont Raymond J. De Hont, President and Chief Executive Officer Exhibit Index Exhibit Description (10)(br) FYE 2011 Incentive Plan for Chief Executive Officer and Chief Financial Officer (10)(bs) FYE 2011 Incentive Plan for Executive Vice President (10)(bt) FYE 2011 Incentive Plan for Vice Presidents/General Managers
